DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
Claims 1, 8, and 15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“in response to the video scene vector of each of the scenes being identified to not correspond to the query vector, split the user query into query subsets, each of the query subsets comprising a different part of the user query; 
in response to the user query being split into the query subsets, encode the query subsets into query subset vectors, each of the query subset vectors having the same semantic representation as that of the video scene vector of each of the scenes;
identify whether the video scene vector of one or more of the scenes corresponds to at least one among the query subset vectors into which the query subsets are encoded; and
in response to the video scene vector of the one or more of the scenes being identified to correspond to the at least one among the query subset vectors, control to provide the one or more of the scenes.”
Claims 3-7 and 21 depend on claim 1, claims 10-14 and 22 depend on claim 8, and claims 17-20 and 23 depend on claim 15, therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484